Citation Nr: 0424280	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  97-31 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to October 7, 
1999, for the grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an effective date prior to October 7, 
1999, for the grant of entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a left knee 
disability, to include consideration as secondary to a 
service-connected left foot disability.

5.  Entitlement to service connection for a left hip 
disability, to include consideration as secondary to a 
service-connected left foot disability.

6.  Entitlement to service connection for multiple lipomas, 
claimed as secondary to herbicide exposure.

7.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left foot with reflex 
sympathetic dystrophy.

8.  Whether the severance of service connection for chronic 
low back pain due to reflex sympathetic dystrophy was proper.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating actions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that in July 1996, the veteran's 
representative indicated that a notice of disagreement had 
been filed in response to a July 1995 rating action, which 
addressed several issues including increased ratings for 
scars.  This matter is referred to the RO for appropriate 
consideration as to whether a Statement of the Case is needed 
for any of the issues addressed in the July 1995 rating 
action. 


The issues of entitlement to an effective date prior to 
October 7, 1999 for the grant of service connection for post-
traumatic stress disorder (PTSD); entitlement to an effective 
date prior to October 7, 1999 for the grant of TDIU benefits; 
entitlement to service connection for bilateral hearing loss; 
entitlement to service connection for a left hip disability; 
entitlement to service connection for a left knee disability; 
and entitlement to an increased rating of the veteran's 
service-connected left foot disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In July 1995, the RO established service connection for 
chronic low back pain due to reflex sympathetic dystrophy.

2.  In March 1998, the RO severed service connection for 
chronic low back pain due to reflex sympathetic dystrophy 
based upon its determination that the veteran's chronic low 
back pain was not due to reflex sympathetic dystrophy.

3.  The evidence of record does not establish that the award 
of service connection for chronic low back pain due to reflex 
sympathetic dystrophy was clearly and unmistakably erroneous.  

4.  The veteran served in the Republic of Vietnam.

5.  Lipoma is not among the disease processes enumerated 
under the regulation, 38 C.F.R. § 3.309(e).

6.  There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran's multiple lipomas have been   determined to be 
etiologically related to herbicide exposure during service.  




CONCLUSIONS OF LAW

1.  The severance of service connection for chronic low back 
pain due to reflex sympathetic dystrophy was improper.  
38 C.F.R. § 3.105(d) (2003).  

2.  Multiple lipomas were incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to this claim.  
The record contains the veteran's service medical records and 
VA examination reports.  No additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, no further action is necessary to 
assist the veteran with this claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
establishing entitlement to service-connected benefits and 
the criteria for restoration of service connection.  The 
discussions in the rating decision and statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes that all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because the requirements of a VCAA notice have 
been substantially satisfied and in light of the favorable 
decision herein, any failure to comply with all of the notice 
and duty to assist requirements of the VCAA is harmless 
error.  


Severance of Service Connection for Low Back Pain Secondary 
to Reflex Sympathetic Dystrophy

Generally, service connection will be granted for a 
disability arising from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The provisions of 38 C.F.R. § 3.105 direct, in pertinent 
part, that:

(d) Severance of service connection.  Subject to the 
limitations contained in §§ 3.114 and 3.957, service 
connection will be severed only where evidence 
establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the 
Government).  (Where service connection is severed 
because of a change in or interpretation of a law or 
Department of Veterans Affairs issue, the provisions of 
§ 3.114 are for application).  A change in diagnosis may 
be accepted as a basis for severance action if the 
examining physician or physicians or other proper 
medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  
When severance of service connection is considered 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address 
of record of the contemplated action and furnished 
detailed reasons therefore and will be given 60 days for 
the presentation of additional evidence to show that 
service connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  

The Court has clarified that once service connection has been 
granted, 38 C.F.R. § 3.105(d) provides that it can be 
withdrawn, but only after certain procedural safeguards have 
been complied with and the Secretary overcomes a high burden 
of proof.  In effect, 38 C.F.R. § 3.105(d) places at least as 
high a burden of proof on the VA when it seeks to sever 
service connection as § 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  See also Wilson v. West, 11 Vet. App. 383 (1998).

Service medical records demonstrate a diagnosis of reflex 
sympathetic dystrophy and treatment with 23 sympathetic 
lumbar nerve blocks.  Additionally, the veteran's statements 
that he injured his back during a fall from a bulldozer 
during service are supported by comrade statements.

An April 1995 VA examiner opined that the veteran suffered 
from chronic back pain, dystonic motor dystrophy of the back, 
and reflex symptomatic dystrophy.  He stated that the 
veteran's major problem was reflex symptomatic dystrophy of 
the lower limb and back area.  He also stated that the 
veteran's complaints were secondary to his reflex 
symptomatology dystrophy, which itself was a result of the 
gunshot wounds sustained during service.  The examiner stated 
it was well known that reflex sympathetic dystrophy could be 
progressive if not completely treated.  

In July 1995, the RO established service connection for 
chronic low back pain due to reflex sympathetic dystrophy.

In a VA examination addendum dated in November 1996, another 
VA examiner opined that the veteran did not have reflex 
sympathetic dystrophy in the lower back, but that his reflex 
sympathetic dystrophy probably did interfere with his back 
symptoms to a mild degree.  A supplemental report dated in 
December 1996 and signed by a different VA examiner indicates 
that examiner was of the opinion that reflex sympathetic 
dystrophy did not affect or functionally impair the back.  

In March 1998, the RO severed service connection for chronic 
low back pain due to reflex sympathetic dystrophy, effective 
June 1, 1998.  The RO severed service connection based upon 
its determination that the veteran's chronic low back pain 
was not due to reflex sympathetic dystrophy.  The RO cited 
the November 1996 and December 1996 VA opinions as support 
for its decision.  

Following a thorough consideration of the evidence of record, 
the Board concludes that the severance of service connection 
for chronic low back pain due to reflex sympathetic dystrophy 
was improper.  The Board notes that the November 1996 and 
December 1996 VA opinions do not completely negate the 
opinion of the April 1995 VA examiner.  In fact, the November 
1996 VA examiner opined that the veteran's reflex sympathetic 
dystrophy did impair his back to a mild degree.  Furthermore, 
although the November 1996 and December 1996 VA examiners 
stated that they disagreed with the April 1995 VA examiner's 
opinion, they did not certify that the diagnosis on which 
service connection was predicated was clearly erroneous, nor 
did they provide a complete rationale for any of their 
conclusions.  In essence, the RO cited no more than 
differences in opinion as to the cause and severity of the 
veteran's back complaints.  The November 1996 and December 
1996 VA opinions do not establish that the grant of service 
connection for chronic low back pain due to reflex 
sympathetic dystrophy was clearly and unmistakably erroneous, 
particularly in light of the November 1996 examiner's 
statement that the veteran's back was impaired to some degree 
by the reflex sympathetic dystrophy.  Thus, the severance of 
service connection for chronic low back pain due to reflex 
sympathetic dystrophy was improper.


Service Connection for Multiple Lipomas, Secondary to 
Herbicide Exposure

In order to establish presumptive service connection for 
diseases associated with exposure to certain herbicide 
agents, the veteran must show the following:  (1) that he has 
the requisite type of service in the Republic of Vietnam, (2) 
that he currently suffers from a specific disease process 
enumerated under the regulation, and (3) that the current 
disease process manifested itself within the time period set 
by regulation.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from February 8, 1968 to August 2, 1968.  
Accordingly, the veteran has the requisite type of service in 
the Republic of Vietnam as defined by 38 C.F.R. § 3.307 
(a)(6)(iii) (2003).  Therefore, the veteran is presumed to 
have been exposed to an herbicide agent during such service 
in the absence of affirmative evidence to the contrary.  Id.  
The disease process for which the veteran seeks service 
connection, however, is not enumerated in 38 C.F.R. § 
3.309(e) (2003).  Lipoma is not a listed disease.  
Accordingly, since the disease process for which the veteran 
seeks service connection is not enumerated in 38 C.F.R. § 
3.309(e) (2003), the presumption of service connection for a 
disease associated with exposure to certain herbicide agents 
under 38 C.F.R. § 3.307(a)(6) (2003) is not applicable.  

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307 (a)(6) (2003) does not 
preclude the veteran from providing proof of "direct service 
connection" between exposure to herbicide agents and the 
veteran's subsequent development of multiple lipomas.  Cf. 
Combee v. Brown, 34 F. 3d 1039, 1043-44 (Fed. Cir. 1994) 
(providing that veteran filing claim under Radiation 
Compensation Act may establish service connection 
presumptively or by showing disease was incurred during or 
aggravated by service).

The medical evidence of record includes a February 1996 lab 
report from Grant Medical Center that noted diagnoses of 
lipoma of the left arm and two lesions of the left armpit 
(fibroepithelial skin tags).  

An April 1996 Agent Orange Registry examination report noted 
a diagnosis of probable multiple lipomas.  

In a July 1996 letter, Dr. E.S. reported on the results of an 
examination he conducted on the veteran.  Dr. E.S. noted an 
impression of multiple lipomas, probably secondary to Agent 
Orange.  Dr. E.S. commented that he previously removed a 
lipoma in February and the specimen was shown to be 
lipomatous tissue  that probably contained Agent Orange.  Dr. 
E.S. concluded that the veteran had multiple lipomas on the 
back, front, and the legs.  

In an August 1996 letter to Dr. S.A.S., Dr. E.S. indicated 
that he referred the veteran to him because the veteran had a 
very large lipoma on the right leg that had been there for 
awhile and was growing.  Dr. E.S. reported that he had 
removed lipomas from the veteran before and at that time, 
they were positive for Agent Orange.   

In letters dated in September 1996 to Dr. E.S., Dr. S.A.S. 
reported that he referred an excised mass from the veteran's 
right thigh region to pathology for testing for Dioxin.  The 
September 1996 lab report noted that the tissue specimen was 
tested for Dioxin, and none was detected.    

In a September 1996 letter from Dr. E.S., he explained that 
he believed that the lipomas were related to Agent Orange 
because he previously sent one lipoma specimen for analysis 
at the VA, and the specimen tested positive for Agent Orange  
in the lipoma.  Dr. E.S. added that lipoma could occur 
anywhere in the body, but it was very rare to occur where the 
veteran had his.    

In a July 1997 report from Dr. E.S., he noted an impression 
of multiple lipomas that had been biopsied before and had 
been shown to contain Agent Orange.  

The Board notes that while levels of Dioxin were not detected 
in the September 1996 sample, previous specimens of excised 
lipomas have been positive for levels of chemicals consistent 
with exposure to Agent Orange, according to Dr. E.S.'s August 
and September 1996 letters.  There are no lab reports of 
record that show that a tissue specimen was positive for 
chemicals consistent with exposure to Agent Orange; there are 
only Dr. E.S.'s statements.  Dr. E.S., however, is competent 
to report on what he observed from lab reports as he has the 
requisite specialized medical training and knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the Board finds that the current evidence of record does not 
satisfactorily prove or disprove that some of the veteran's 
currently diagnosed multiple lipomas have been determined to 
be etiologically related to herbicide exposure during 
service.  Therefore, the evidence is in relative equipoise.  
As such, the Board finds that reasonable doubt should be 
resolved in the veteran's favor that he currently has 
multiple lipomas related to his military service.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for multiple lipomas on a direct basis is 
warranted.


ORDER

Service connection for chronic low back pain due to reflex 
sympathetic dystrophy is restored.  

Service connection for multiple lipomas, claimed as secondary 
to herbicide exposure is granted.  


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss, a left knee disability, and a left 
hip disability.  The veteran has not been afforded VA 
examinations of these disabilities to determine whether there 
is an etiological link to his military service.  VA treatment 
records do demonstrate bilateral sensorineural hearing loss 
and complaints related to the left knee and left hip.  
Furthermore, the record does demonstrate that the veteran did 
serve in combat (see the October 1969 rating decision stating 
that the veteran served in combat).  

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. At 2099-2100.  

Thus, the Board concludes that the veteran must be afforded 
VA examinations to determine the nature, severity, and 
etiology of these disabilities.  Likewise, the veteran is 
service-connected for a left foot disability and was last 
afforded a VA examination in July 1999.  In order to 
accurately rate the veteran's disability, a current 
examination is necessary.  

The veteran is also seeking entitlement to an effective date 
prior to October 7, 1999, for the grant of entitlement to 
service connection for PTSD.  The Board notes that the 
veteran filed his claim for service connection for PTSD in 
December 1995 and it has remained pending since that time.  
In April 1995, a VA examiner stated that the veteran had a 
longstanding cluster of PTSD symptoms which he had coped with 
using his own strengths and support system.  The examiner 
noted that in terms of the technical diagnosis of PTSD under 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised, the veteran qualified for a diagnosis of PTSD except 
that he only had two instead of three of the persistent 
avoidance of stimuli clusters.  An October 1999 VA 
examination report reflects a diagnosis of PTSD and the 
examiner noted that although a April 1995 VA examiner did not 
diagnose PTSD, he did note moderate stressors and traumatic 
events during military service.  The Board notes that the 
veteran was not provided with any other PTSD examination 
between 1995 and 1999.  Additionally, the criteria for a 
diagnosis of PTSD have changed during the pendency of this 
appeal to the extent that the Fourth edition of the DSM is 
now in use.  The Board concludes that this issue should be 
remanded to the RO for a VA opinion as to whether the 
veteran's PTSD symptoms were present during the pendency of 
his appeal prior to October 7, 1999.  Likewise, the issue of 
entitlement to an effective date prior to October 7, 1999 for 
the grant of TDIU benefits is inextricably intertwined with 
the PTSD issue and is also remanded.  Furthermore, the record 
reflects that the veteran is receiving Social Security 
disability benefits and these records have not been 
associated with the claims folder.  

The Board recognizes that the veteran's appeal has been 
pending for many years and regrets any further delay in a 
resolution of the issues on appeal.  However, in order to 
appropriately address the veteran's claims and ensure 
compliance with all due process concerns, further development 
is necessary.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
specialist examination of his left knee 
and left hip to determine the current 
nature and etiology of the claimed 
disabilities.  The veteran's claims 
folder should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current left hip and left 
knee disabilities and associated 
symptomatology.  The examiner is also 
requested to offer an opinion as to 
whether the veteran's left hip and left 
knee disabilities, if any, are at least 
as likely as not related to the veteran's 
period of active service and/or any 
service-connected disability.  A complete 
rationale for any opinion expressed 
should be provided.  

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of his bilateral 
hearing loss disability.  The veteran's 
claims folder should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed and the findings 
reported in detail.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to identify any current 
bilateral hearing loss disability and 
associated symptomatology.  The examiner 
is also requested to offer an opinion as 
to whether the veteran's bilateral 
hearing loss disability, if any, is at 
least as likely as not related to the 
veteran's period of active service.  A 
complete rationale for any opinion 
expressed should be provided.  

3.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the current nature 
and severity of his service-connected 
left foot disability.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed and the findings 
reported in detail.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to identify all subjective and 
objective manifestations of the veteran's 
left foot disability, including ranges of 
motion with a notation of any additional 
functional loss due to pain, weakness, 
fatigue or incoordination.  The examiner 
is requested to note the presence or 
absence of ankylosis and arthritis.  If 
limitation of motion is found, the 
examiner should express an opinion as to 
whether it is best described as moderate 
or marked.  A complete rationale should 
be provided for each opinion expressed.  

4.  The claims folder should be returned 
to the October 1999 VA PTSD examiner for 
an opinion as to whether the veteran met 
the current criteria for a diagnosis of 
PTSD at the time of the April 1995 VA 
PTSD examination or at any other time 
prior to October 7, 1999.  A complete 
rationale should be provided for each 
opinion expressed.  

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  Inasmuch as the issue of entitlement 
to an effective date prior to October 7, 
1999 for the grant of TDIU benefits is 
deemed to be "inextricably intertwined" 
with the other issues on appeal, the RO 
should take any appropriate adjudicative 
action.

7.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



